Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 18, 2022 has been entered.
 
Status of Claims
2.	Claims 1, 13 and 14 are amended. 
3.	Claims 15 and 16 are cancelled
3.	Claims 1-14 are pending. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-14 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Therefore, claims 1-14 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-14 are directed to a method.
9.	In claim 1, and corresponding representative 14, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for demonstration purposes):
A method for performing a transaction sent from a proof entity connected to a verification entity; 
the proof entity having at least one secret key and a candidate authentication data acquired on an individual, the verification entity having the hash value of a reference authentication data; the method comprising the steps of: 
(a) generation by a processor of the proof entity of: 
a signature of the proof entity from said secret key; 
a zero-knowledge proof of the fact that the candidate authentication data and the reference authentication data match; 
(b) transmission to the verification entity of transaction data comprising at least: said signature of the proof entity; said zero-knowledge proof; 
(c) verification by a processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid; 
(d) performing said transaction.
10.	In claim 1, corresponding representative claims 14, are steps for receiving, generating, comparing (i.e., match, and authenticating financial data based on applying mathematical concepts (i.e. zero-knowledge proof, hash values, secret keys) for processing a payment transactions to generate a signature to prevent fraud. The above steps are providing a signature for processing a transaction using financial data are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
11.	Independent claim 1 and corresponding representative Claim 14, recite additional components of “processor”, “verification entity” and “proof entity” the additional elements of “having the hash value of the reference authentication data”, “signature of the proof entity from said secret key” and “zero-knowledge proof”
12.	The additional elements and additional components are no more than generally applying the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “having the hash value of the reference authentication data”, “signature of the proof entity from said secret key”, and “zero-proof knowledge” does not take the claim limitation out of the abstract idea (i.e., a general means of using mathematical concepts to receive, identify, analyze financial data to detect a user authenticity from fraud (i.e. risk)). The recitations of a zero-knowledge proof of the fact that the candidate authentication data and the reference authentication data match, and verification by the processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid performs the comparison step. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “zero-knowledge proof of the fact” and “signature” language, the claim encompasses a user simply comparing the candidate authentication data to the reference authentication data and the collecting of the verification of the signature of the proof entity to the zero-knowledge proof quality in his/her mind. Simply suggesting a technological environment upon which the abstract idea. Claim 1, and corresponding representative Claim 14, are directed to an abstract idea
13.	These additional elements and no additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
14.	Finally, taken together, the additional elements and no additional components of claim 1 has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. Claim 1 and corresponding representative Claim 14, are directed to an abstract idea without significantly more.
15.	Dependent claims 2-4, 7-8, and 12 further recite limitations of  wherein the proof entity also has the reference authentication data and/or a hash value of the reference authentication data, said transaction data transmitted in step (b) further comprising said hash value of the reference authentication data, and step (c) comprising the verification by the processor of the verification entity that the hash value received of the reference authentication data corresponds to the one in possession of the verification entity, wherein the proof entity initially has only the reference authentication data and the hash value of the reference biometric data, the method comprising the implementation by a data processor of a trusted entity or of the proof entity of a preliminary step (a1) of: obtaining the candidate authentication data; generating the hash value of the candidate authentication data obtained, wherein the proof entity is a user's personal electronic device such as a bank card, mobile terminal or personal computer, and comprising an even earlier step (aO) of generation by the  processor of the proof entity of the reference biometric data from a reference biometric trait associated with an official document; and of the hash value of the reference biometric data. The recitations of ““hash values”, and “proof entity” do not take the claims out of the abstract idea (i.e., a general means of using mathematical concepts to receive, analyze, compare (i.e. match) and verify authentication data for processing a financial transaction). The limitations are recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The limitations recite wherein the candidate and reference authentication data are candidate and reference biometric data, the proof entity having, in addition to the reference biometric data, a hash value of the candidate biometric data and of the hash value of the reference biometric data, said transaction data transmitted to step (b) further comprising said hash value of the candidate biometric data, and wherein the candidate and reference authentication data are candidate and reference biometric data, the proof entity having, in addition to the reference biometric data, a hash value of the candidate biometric data and of the hash value of the reference biometric data, said transaction data transmitted to step (b) further comprising said hash value of the candidate biometric data, and the candidate biometric data and the reference biometric data match if their distance according to a given comparison function is less than a predetermined threshold. The recitations of ““hash values”, and do not take the claims out of the abstract idea (i.e., a general means of using mathematical concepts to receive, analyze, compare (i.e. match) and verify data (i.e. candidate and reference biometric data, candidate and reference authentication data for processing a financial transaction). The limitations is recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The limitations are recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The claims are directed to an abstract idea 
16.	There additional components of “proof entity” and “verification entity” the additional element of “hash value” is presented to initiate a transaction. The additional components and additional element are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional element and no additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2-4, 7-8, and 12 further are directed to an ineligible judicial exception without any significant more.
17.	Dependent claims 5, 6, 9, 11, and 13   further recite limitations of wherein the zero-knowledge proof is a zkSNARK type cryptographic object, wherein zkSNARK means ‘zero-knowledge Succinct Non Interactive Argument of Knowledge, wherein said zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match is a zero-knowledge proof of the fact that, given two hash values, there is a candidate biometric data and a reference biometric data having for respective hash values the given hash values, such that their distance according to the given comparison function is less than the predetermined threshold, wherein said zero-knowledge proof of the fact that the candidate code and the reference code match is a zero-knowledge proof of the fact that, given a hash value, there is a candidate code having for hash value a hash value of the candidate code corresponding to said given hash value, and wherein step (a) comprises the prior verification that the candidate authentication data and the reference authentication data match. The mere nominal recitations of “zkSNARK type cryptographic object”, “hash values”, and “candidate code” do not take the claims out of the abstract idea (i.e., a general means of using mathematical concepts to receive, analyze, compare (i.e. match) and verify authentication data for a financial transaction). The limitation of wherein said transaction is in a blockchain database, step (d) comprising the generation of a block containing said transaction data transmitted in step (b) and the addition said block said blockchain database. The limitations is recited in high generality (performing a generic computer function of generating and transmitting information) such that is amounts no more than mere instructions to apply the exception using a generic computer component. The claims are directed to an abstract idea 
18.	There are no additional components and the additional element of “zkSNARK type cryptographic object”, “hash values”, “predetermine threshold”, and “candidate code”. The additional element is no more than mere instructions to apply the exception using a generic computer components. Therefore, the additional element and no additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 5, 6, 9, 11, and 13   further are directed to an ineligible judicial exception without any significant more.
19.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter/

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alastair et. al (US Patent Application No.: 2019/0197534; hereafter known as Alastair) in view of Davies et. al (US Patent Application Publication No.: 2020/0186355; hereafter known as Davies) and in view of So et. al (US Patent Publication No.: 11,139,955B1; hereafter known as So)

24.	In claim 1: Alastair discloses,
the proof entity having at least one secret key (i.e., private key is a secret code that is accessible via the user's wallet and which allows the user to prove his ownership of the component and enable access to it and control/edit it) and a candidate authentication data acquired on an individual (i.e., private key is a secret code which allows the user to prove his ownership), the verification entity having the hash value of a reference authentication data (i.e., encryption of the blockchain uses KECCAK-256 and the data protection system also uses a private block chain that enables control of whom is allowed to operate a node on the block chain); the method comprising the steps of: (Alastair: Paragraph [0051], [0056], [0070])
 (a) generation by a processor of the proof entity of: (i.e., enables the user device to apply a consensus mechanism which is a set of rules used to verify each transaction and agree on the current state of the blockchain) (Alastair: Paragraph [0060], [0074], [0075])
a signature of the proof entity from said secret key; (i.e., the consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction where the access key is used to derive or create a private key and corresponding public key for each component created. During creation of the component, the public key is written to it. The public key allows the data access interface 30 (typically an API) to look at the component) (Alastair: Paragraph [0060], [0075]) 
a zero-knowledge proof of the fact (i.e., Zero Knowledge Storage is used, meaning only the user has access to his or her information, to everyone else it is encrypted data) that the candidate authentication data and the reference authentication data match; (i.e., private key is retained by the user device 51 and enables the user device to grant access and/or other rights to the component where consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures) (Alastair: Paragraph  [0048], [0060], [0075])
said signature of the proof entity; (i.e., the consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction where the access key is used to derive or create a private key and corresponding public key for each component created. During creation of the component, the public key is written to it. The public key allows the data access interface 30 (typically an API) to look at the component) (Alastair: Paragraph [0060], [0075]) 
Alastair does not disclose,
A method for performing a transaction sent from a proof entity connected to a verification entity; 
(b) transmission to the verification entity of transaction data comprising at least: 
said zero-knowledge proof, 
 (c) verification by a processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid; 
(d) performing said transaction.
However, Davies disclose,
(b) transmission to the verification entity of transaction data comprising at least: (i.e., the authorizing may comprise verifying a signature on a communication between the request server and the first host server and each device will also send a signed, encrypted copy of its transaction record to the other device, where the signature will also contain the destination server for that record. Only the destination server will be able to decrypt that record and its hash contains information that account 502 or account 504 could use to verify the hashes for those transactions) (Davies: Paragraph [0038], [0345], [0376], [0403])
said zero-knowledge proof, (i.e., associate each of the transferred hashes, or the intermediate hash generated with the protocol using the zero knowledge proof, against the transferor's ID or Tereon number.) (Davies: Paragraph [0267], [0280])
(c) verification by a processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid; (i.e., apply a consensus mechanism which is a set of rules used to verify each transaction and agree on the current state of the blockchain. For the bitcoin blockchain, the consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction. In private or “permissioned” blockchain networks, the consensus mechanism may be less stringent since each participant is known) (Davies: Paragraph [0060], [0089])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies and Alastair so that the method can include the verification entity to validate the zero-knowledge proof and signature of the transaction in real time.  Since all of these transactions can be handled in real-time and reconciled immediately that require accurate data processing. (Davies: Paragraph [0209]) It to set access rights to individual services, and configure the level of access depending on the device and network over which a particular use is attempting to success that service. (Davies: Paragraph [0686])
The combination of Alastair and Davies do not disclose
A method for performing a transaction sent from a proof entity connected to a verification entity; 
(d) performing said transaction. 
However, So discloses,
A method for performing a transaction sent from a proof entity connected to a verification entity; (i.e., the public key may be used to designate a recipient of a digital asset transaction. A corresponding private key can be held by the account holder in secret to access the digital wallet and perform transactions) (So: Col. 141 Lines. 20-31)
(d) performing said transaction. (i.e., the public key may be used to designate a recipient of a digital asset transaction. A corresponding private key can be held by the account holder in secret to access the digital wallet and perform transactions) (So: Col. 141 Lines. 20-31)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies, Alastair, and So so that the method can execute the transaction after given access.  The Invention improve the system on the ways of improving transactions (So: Col. 42 Lines 61-65) The system can incentivize active participation in the digital math-based asset system, as opposed to storing assets passively (So: Col 43 Lines 5-7)
25.	In claim 2: The combination of Alastair, Davies and So disclose the method of supra, including wherein the proof entity also has the reference authentication data and/or a hash value of the reference authentication data (i.e., encryption of the blockchain uses KECCAK-256 and the data protection system also uses a private block chain that enables control of whom is allowed to operate a node on the block chain); the method comprising the steps of: (Alastair: Paragraph [0051], [0056], [0070]), said transaction data transmitted in step (b) further comprising said hash value of the reference authentication data, (i.e., data protection system may be arranged to provide selective access to each individual component in encrypted form upon the authentication system authenticating the user for the respective component) (Alastair: Paragraph [0014]) and step (c) comprising the verification by the processor of the verification entity that the hash value received of the reference authentication data corresponds to the one in possession of the verification entity. (i.e., participants in the network—all of which have access to the existing blockchain—run algorithms to evaluate and verify the proposed transaction. If a majority of nodes agree that the transaction looks valid where blockchain nodes apply a consensus mechanism which is a set of rules used to verify each transaction and agree on the current state of the blockchain in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction) (Alastair: Paragraph [0056], [0060]) 
26.	In claim 3: The combination of Alastair, Davies and So disclose the method of supra, including wherein the proof entity initially has only the reference authentication data and the hash value of the reference authentication data (i.e., data protection system may be arranged to provide selective access to each individual component in encrypted form upon the authentication system authenticating the user for the respective component) (Alastair: Paragraph [0014]), the method comprising the implementation by a data processor of a trusted entity or of the proof entity of a preliminary step (a1) of: obtaining the candidate authentication data; generating the hash value of the candidate authentication data obtained.  (i.e., a user wanting to grant access to a component provides authentication to authentication system 40. Authentication will depend on the authentication mechanism(s) employed but preferably includes biometric authentication. In one embodiment, biometric data is provided via a user device such as the user device 51. The request for granting access may also include identification of the party to be granted access.) (Alastair: Paragraph [0083]) 
27.	In claim 4: The combination of Alastair, Davies and So disclose the method according of supra, including comprising an even earlier step (aO) of generation by the processor of the proof entity (i.e., an app for a smartphone or similar may be provided that provides all functionality for the user from on-boarding to capture user data for the data repository, KYC and AML, through to presenting transaction authorisation requests and obtaining user authentication)  (1) of the reference biometric data from a reference biometric trait associated with an official document (i.e., the exchange computer system may receive proof of identity information, which can include a scan of a government-issued identification document (e.g., a driver's license, a passport, a social security card), a photograph, biometric information (e.g., a fingerprint, palm scan, eye scan, to name a few), and/or identifying information such as a social security number or other government issued identification number, to name a few. In a step S4712 the exchange computer system may analyze the identity information, which may include verifying the information against one or more databases of identity information.) (So: Col. 59. Lines 2-21) and of the hash value of the reference biometric data. (i.e., hash chain that can use both hashes generated with zero knowledge proofs and classic hashes is shown. The figure shows two accounts 602 and 604, on the same system 606, together with the system hashes, h(606), h(608), h(612), etc. The system creates a new hash of a record for every action that results in a record, irrespective of where that record resides. The transactions between the accounts would use zero knowledge proofs to generate the intermediate or transaction hashes for each of the accounts, as set out above. The system hash would comprise the system's hash of each record as it generates that record) (Davies: Paragraph [0410], [0447])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies, Alastair, and So so that the method can leverage the biometric data as reference data to manage access to execute the transaction after given access.  The Invention improve the system on the ways of improving transactions (So: Col. 42 Lines 61-65) The system can incentivize active participation in the digital math-based asset system, as opposed to storing assets passively (So: Col 43 Lines 5-7)
28.	In claim 5: The combination of Alastair, Davies and So disclose the method of supra, including wherein the zero-knowledge proof is a zkSNARK type cryptographic object, wherein a zkSNARK means “zero-knowledge Succinct Non Interactive ARgument of Knowledge. (i.e., an example of such a zero knowledge proof is the Schnorr NIZK Proof. This zero knowledge proof can be extended simply by adding additional information to both the information that is sent as part of the proof, and the information that is used to generate the hash that is part of the proof, as shown in the specification document for the Schnorr NIZK Proof.) (Davies: Paragraph: [0376]),
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies, Alastair, and So so that the method can include verification for the financial transactions. Since all of these transactions can be handled in real-time and reconciled immediately that require accurate data processing. (Davies: Paragraph [0209]) It to set access rights to individual services, and configure the level of access depending on the device and network over which a particular use is attempting to success that service. (Davies: Paragraph [0686])
29.	 In claim 6: The combination of Alastair, Davies and So disclose the method of supra, including wherein step (a) comprises the prior verification that the candidate authentication data and the reference authentication data match. (i.e., providing access to one or more of the identified data items in encrypted form, the one or more identified data items having been previously authenticated) (Alastair [0027], [0073]
30.	In claim 7: The combination of Alastair, Davies and So disclose the method of supra, including wherein the candidate and reference authentication data are candidate and reference biometric data(i.e., information can only be accessed by you with multiple forms of biometric identification, multiple finger prints in unique combinations, facial recognition. These can be scaled according to requirements where multi-form biometric access is required for at least the most sensitive of components—this prevents anyone other than the user accessing data, for example by using finger print sequencing and or other methods) (Alastair: Paragraph [0046], [0047]), the proof entity having, in addition to the reference biometric data, a hash value of the candidate biometric data and of the hash value of the reference biometric data, (i.e., user device segments the personal data 22, 23 into components 24a-24e. This may be done via dedicated input fields in the user interface mapping to components and/or algorithmically by dividing up inputs into components and/or some other way and the encrypted components 25a-25e are communicated to the data repository for storage. The individual components are preferably encrypted using a mechanism that enables the data protection system 10 in combination with the authentication system to provide access to the components in unencrypted form) (Alastair: Paragraph [0060], [0074], [0079]) said transaction data transmitted to step (b) further comprising said hash value of the candidate biometric data. (i.e., hash chain that can use both hashes generated with zero knowledge proofs and classic hashes is shown. The figure shows two accounts 602 and 604, on the same system 606, together with the system hashes, h(606), h(608), h(612), etc. The system creates a new hash of a record for every action that results in a record, irrespective of where that record resides. The transactions between the accounts would use zero knowledge proofs to generate the intermediate or transaction hashes for each of the accounts, as set out above. The system hash would comprise the system's hash of each record as it generates that record) (Davies: Paragraph [0410], [0447])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies and Alastair so that the method can include the verification entity to validate the zero-knowledge proof and signature of the transaction in real time.  Since all of these transactions can be handled in real-time and reconciled immediately that require accurate data processing. (Davies: Paragraph [0209]) It to set access rights to individual services, and configure the level of access depending on the device and network over which a particular use is attempting to success that service. (Davies: Paragraph [0686])
31.	In claim 8: The combination of Alastair, Davies and So disclose the method of supra, including wherein the candidate and reference authentication data are candidate and reference biometric data, (i.e., information can only be accessed by you with multiple forms of biometric identification, multiple finger prints in unique combinations, facial recognition. These can be scaled according to requirements where multi-form biometric access is required for at least the most sensitive of components—this prevents anyone other than the user accessing data, for example by using finger print sequencing and or other methods) (Alastair: Paragraph [0046], [0047]) the proof entity having, in addition to the reference biometric data, a hash value of the candidate biometric data and of the hash value of the reference biometric data, said transaction data transmitted to step  (i.e., hash chain that can use both hashes generated with zero knowledge proofs and classic hashes is shown. The figure shows two accounts 602 and 604, on the same system 606, together with the system hashes, h(606), h(608), h(612), etc. The system creates a new hash of a record for every action that results in a record, irrespective of where that record resides. The transactions between the accounts would use zero knowledge proofs to generate the intermediate or transaction hashes for each of the accounts, as set out above. The system hash would comprise the system's hash of each record as it generates that record) (Davies: Paragraph [0410], [0447]) (b) further comprising said hash value of the candidate biometric data, and the candidate biometric data and the reference biometric data match if their distance according to a given comparison function is less than a predetermined threshold. (i.e., information can only be accessed by you with multiple forms of biometric identification, and be scaled according to requirements, zero Knowledge Storage is used, meaning only the user has access to his or her information (Alastair: Paragraph [0046], [0047], [0048]) 
32.	In claim 9: The combination of Alastair, Davies and So disclose the method of supra, including wherein said zero-knowledge proof of the fact that the candidate biometric data and the reference biometric data match is a zero-knowledge proof of the fact that, given two hash values, there is a candidate biometric data and a reference biometric data having for respective hash values the given hash values (i.e., hash chain that can use both hashes generated with zero knowledge proofs and classic hashes is shown. The figure shows two accounts 602 and 604, on the same system 606, together with the system hashes, h(606), h(608), h(612), etc. The system creates a new hash of a record for every action that results in a record, irrespective of where that record resides. The transactions between the accounts would use zero knowledge proofs to generate the intermediate or transaction hashes for each of the accounts, as set out above. The system hash would comprise the system's hash of each record as it generates that record) (Davies: Paragraph [0410], [0447]), such that their distance according to the given comparison function is less than the predetermined threshold. (i.e., to provide authentication to enable the components requested by the remote system 60 to be accessed. Preferably, this is out of band and via an independent communication channel. For example, the transaction may be via the internet between a server and a user's PC. The out-of-band communication may be via a dedicated app on the user's phone where limits may alternatively be enforced in other ways such as via restrictions in the API) (Alastair: Paragraph [0030], [0085], [0088])
33.	In claim 10: The combination of Alastair, Davies and So disclose the method of supra, including wherein the candidate and reference authentication data are a candidate code and a reference code, the candidate code and the reference code matching if their hash values correspond. (i.e., user device segments the personal data 22, 23 into components 24a-24e. This may be done via dedicated input fields in the user interface mapping to components and/or algorithmically by dividing up inputs into components and/or some other way and the encrypted components 25a-25e are communicated to the data repository for storage. The individual components are preferably encrypted using a mechanism that enables the data protection system 10 in combination with the authentication system to provide access to the components in unencrypted form) (Alastair: Paragraph [0060], [0074], [0079]) 
34.	 In claim 11: The combination of Alastair, Davies and So disclose the method of supra, including wherein said zero-knowledge proof of the fact that the candidate code and the reference code match is a zero-knowledge proof of the fact that, given a hash value, there is a candidate code having for hash value a hash value of the candidate code corresponding to said given hash value. (i.e., when the hash chain uses a protocol that includes a zero knowledge proof, then it can authenticate each of a transaction's steps and the information or outcome generated by those steps. In a hash chain, if any of the recorded hashes do not match the recalculated hashes then this means that a record has been altered without authorization, and the operator can immediately investigate the issue or block further transactions (Davies: Paragraph [0267], [0292])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies, Alastair, So so that the method can include the verification entity to validate the zero-knowledge proof and signature of the transaction in real time.  Since all of these transactions can be handled in real-time and reconciled immediately that require accurate data processing. (Davies: Paragraph [0209]) It to set access rights to individual services, and configure the level of access depending on the device and network over which a particular use is attempting to success that service. (Davies: Paragraph [0686])
35. 	In claim 12: The combination of Alastair, Davies and So disclose the method of supra, including wherein the proof entity is a user's personal electronic device such as a bank card, mobile terminal or personal computer. (i.e., the process components from the device, so that a transaction, once defined, can apply to any number of devices, be they cards and card terminals, mobile phones, or web portals.) (Davies: Paragraph [0406] [0474], [0615])
36.	In claim 13: The combination of Alastair, Davies and So disclose the method of supra, wherein said transaction is in a blockchain database, step (d) comprising the generation of a block containing said transaction data transmitted in step (b) and the addition said block in said blockchain database.  (i.e., Tereon will generate that hash as soon as the action that generates the record is complete including the transaction generates the hash as part of the transaction, and that hash and its accompanying information become the audit of the transaction. With the blockchain, the initiator of a transaction completes the transaction and sends its record to blockchain (Davies: Paragraph [0270] [0282], [0404])
	
37.	In claim 14: Alastair discloses,
at least one secret key (Alastair: Paragraph [0051], [0056], [0070]), 
the proof entity (Alastair: Paragraph [0060], [0074], [0075]) comprises a processor configured to generate a signature of the proof entity from said secret key, and (Alastair: Paragraph [0060], [0075]) 
a zero-knowledge proof of the fact that the candidate authentication data and the reference authentication data match;(Alastair: Paragraph [0048], [0060], [0075])
said signature of the proof entity (Alastair: Paragraph [0060], [0075]) and 
	Alastair does not disclose,
	A system for performing a transaction sent from a proof entity having 
comprising said proof entity and a verification entity, said proof entity being connected to the verification entity, wherein: 
to transmit to the verification entity transaction data comprising at least 
said zero-knowledge proof, the verification entity comprises a processor configured to verify that said signature of the proof entity and the zero-knowledge proof are valid. 
	However Davies discloses,
to transmit to the verification entity transaction data comprising at least (Davies: Paragraph [0038], [0345], [0376], [0403])
said zero-knowledge proof (Davies: Paragraph [0267], [0280]), the verification entity comprises a processor configured to verify that said signature of the proof entity and the zero-knowledge proof are valid. (Davies: Paragraph [0060], [0089])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies and Alastair so that the method can include the verification entity to validate the zero-knowledge proof and signature of the transaction in real time.  Since all of these transactions can be handled in real-time and reconciled immediately that require accurate data processing. (Davies: Paragraph [0209]) It to set access rights to individual services, and configure the level of access depending on the device and network over which a particular use is attempting to success that service. (Davies: Paragraph [0686])
	The combination of Alastair and Davies do not disclose,
	A system for performing a transaction sent from a proof entity having 
comprising said proof entity and a verification entity, said proof entity being connected to the verification entity, wherein: 
	However, So discloses, 
	A system for performing a transaction sent from a proof entity having (So: Col. 141 Lines. 20-31)
comprising said proof entity and a verification entity, said proof entity being connected to the verification entity, wherein: (So: Col. 141 Lines. 20-31)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davies, Alastair, and So so that the method can execute the transaction after given access.  The Invention improve the system on the ways of improving transactions (So: Col. 42 Lines 61-65) The system can incentivize active participation in the digital math-based asset system, as opposed to storing assets passively (So: Col 43 Lines 5-7)

Response to Arguments
38.	With respect to the rejections for U.S.C 112(a) for claims 14, the Applicants arguments and remarks are persuasive. The Applicant deleted the rejected limitations, the U.S.C 112(a) rejections are withdrawn.
39.	With respect to the rejections for U.S.C 112 (b) for claims 1,8, 9, 11,13, and 14, the Applicants arguments and remarks are persuasive, the withdrawn. 
40.	With respect to the rejections for U.S.C 101 for claims 1-14, the Applicants arguments and remarks are not persuasive.
	The Applicants arguments recite that claim 1 is directed to the method of carrying out and performing a transaction between parties. The Applicant further recite that the amended claims are not directed to processing signature data but about performing a transaction.
	The Examiner respectfully disagrees. The claims, as drafted, are directed to steps for providing a signature for processing a transaction to allow a user to control the access of the user information to prevent fraud. Claims that are directed to collecting and comparing information for authenticating user for security purposes lack an inventive concept because they implement an old practice of authenticating a user in a new environment. The Applicants application support the above conclusion where it recites “so as to ensure that the transaction is not fraudulent (verification of the signature of the sender” (Specification: pg. 18 Lines 2-3) and “It would therefore be desirable to have a new solution of strong authentication of a user seeking to carry out a transaction” (Specification: pg. 2 Lines 14-15).  Therefore, the claims, as drafted, are an abstract idea.
The judicial exception is not integrated into a practical application. In Cosmokey Solutions GmbH & Co. KG v Duo Security LLC, The Federal Court ruled that the claims recite a specific improvement to authentication that increases security, prevents unauthorized access by a third party. The amended claims 1, corresponding representative claims 14, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for collecting and comparing information for authenticating user for security purposes to process transactions). Therefore, the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 14, recite additional components of processor, verification entity, and, proof entity, the additional elements of “having the hash value of the reference authentication data”, “signature of the proof entity from said secret key” and “zero-knowledge proof”. The computer hardware is recited at a high-level of generality (i.e. hardware processor receiving, transmitting, and comparing user information for processing a transaction) to link the exception using a generic computer components. The Specification supports the above conclusion where it recites: “data processing means 11, i.e. a computer such as for example a processor, a microprocessor, a controller, a microcontroller, an FPGA, etc.” (Specification: pgs.5 Lines 25-26). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional components, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not recite any improvements to the generic computing component. Therefore claim 1, and corresponding representative claims 14, are directed to an abstract idea without a practical application.
In regards to the Applicants arguments cite that the Examiner disagrees (with the argument), but also states that the (101) rejection is improper, the status of the 101 rejection after entry of the amendment is unclear. The Examiner notes that the Applicants rejection where it was cited improper (After Final -Advisory Action, 2/08/2022) that the arguments were directed to the amended claim and new limitations as a result new subjected matter. Therefore further search and/or consideration was required on the amended claims. 
41.	With respect to the rejections for U.S.C 103 for claims 1-16, the Applicants arguments and remarks are not persuasive.
In regards to the Applicants arguments on limitation “transmission to the verification entity of transaction data comprising at least: said signature of the proof entity; said zero-knowledge proof”.  The Applicants argument is not persuasive. Davies discloses: the authorizing may comprise verifying a signature on a communication between the request server and the first host server and each device will also send a signed, encrypted copy of its transaction record to the other device, where the signature will also contain the destination server for that record. Only the destination server will be able to decrypt that record and its hash contains information that account 502 or account 504 could use to verify the hashes for those transactions. (Davies: Paragraph [0038], [0345], [0376], [0403]). Davies disclose that the “communication between”, where the data can be received and transmitting and has verification capabilities. Davies further disclose that the invention associate each of the transferred hashes, or the intermediate hash generated with the protocol using the zero knowledge proof, against the transferor's ID or Tereon number.) (Davies: Paragraph [0267], [0280]). Alastair discloses said signature of the proof entity; (i.e., the consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction where the access key is used to derive or create a private key and corresponding public key for each component created. During creation of the component, the public key is written to it. The public key allows the data access interface 30 (typically an API) to look at the component) (Alastair: Paragraph [0060], [0075]). Therefore, the combination of Alastair and Davies disclose the limitation. 
The Applicants argument cite that the limitations is not disclose or taught where it cite: verification by a processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid. The Applicants argument is not persuasive. Davies discloses: c) verification by a processor of the verification entity that said signature of the proof entity and the zero-knowledge proof are valid; (i.e., apply a consensus mechanism which is a set of rules used to verify each transaction and agree on the current state of the blockchain. For the bitcoin blockchain, the consensus mechanism is called proof of work, in which participants on the network run algorithms to confirm the digital signatures attached to blocks verify each transaction. In private or “permissioned” blockchain networks, the consensus mechanism may be less stringent since each participant is known) (Davies: Paragraph [0060], [0089])
	In regards to the Applicants arguments cite that the Examiner disagrees (with the argument), but also states that the (103) rejection is improper, the status of the 103 rejection after entry of the amendment is unclear. The Examiner notes that the Applicants rejection where it was cited improper (After Final -Advisory Action, 2/08/2022) that the arguments were directed to the amended claim and new limitations as a result new subjected matter. Therefore, further search and/or consideration was required on the amended claims.

Conclusion
	
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693